                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

ROBERT ALLEN AUTRY, an                        )
Incapacitated Person individually, et al.,    )
                                              )
              Plaintiffs,                     )
                                              )
vs.                                           )   Case No. CIV-15-1167-D
                                              )
CLEVELAND COUNTY SHERIFF’S                    )
DEPARTMENT, et al.,                           )
                                              )
              Defendants.                     )


                                        ORDER

       On December 17, 2018, the Court issued its Order to Show Cause directing

Plaintiffs either to pursue this action against the only remaining defendants, Turn Key

Health Clinics, LLC and ESW Correctional Healthcare, or to show why the action should

not be dismissed. Plaintiffs have made no timely response.

       Upon consideration, the Court finds that this action should be dismissed for lack of

prosecution, pursuant to Fed. R. Civ. P. 41(b) and the inherent power of federal courts “‘to

manage their own affairs so as to achieve the orderly and expeditious disposition of cases.’”

See United States ex rel. Jimenez v. Health Net, Inc., 400 F.3d 853, 855 (10th Cir. 2005)

(quoting Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)); see also Ecclesiastes

9:10-11-12, Inc. v. LMC Holding Co., 497 F.3d 1135, 1143 (10th Cir. 2007) (Rule 41(b)).

Here, Plaintiffs’ inaction and failure to comply with prior orders, including the Order to

Show Cause, prevent this case from moving forward and warrant a dismissal without

prejudice to refiling.
      IT IS THEREFORE ORDERED that this action is DISMISSED without prejudice

to a future filing. A separate judgment of dismissal shall be entered.

      IT IS SO ORDERED this 28th day of December, 2018.




                                            2
